Chittenden, J.
Upon argument of this case it was said that the only question presented was whether an action to foreclose a mechanic’s lien is appealable under the constitution and laws in effect at this time. The record before this court is >such that this question does not arise for decision, as this cause is not appealable, even though it were to be conceded that an action only to foreclose a mechanic’s lien is an appealable action.
The petition of the plaintiff sets out an amount due upon an account for labor and-material furnished in the erection of a house for the defendants, John Wamsher, Jr., and Anna Wamsher, and a mechanic’s lien perfected to secure the account. The petition prays for personal judgment and a' foreclosure of the lien. The defendants, Wamsher, by answer make only an issue on the *443amount due. The same situation exists between these defendants and other cross-petitioners. In this state of the record the cause is not appealable. (F. P. Rusher Lumber Co. v. Troxel et al., 10 C. C., N. S., 83, affirmed 76 Ohio St., 626, without opinion.) The circuit court in this county reached a similar conclusion in Ashley v. The Conant Brothers’ Furniture Co. et al., 12 C. C., 537.
The appeal will be dismissed.

Appeal dismissed.

Kinkade and Richards, JJ., concur.